     Case: 1:19-cv-01939 Document #: 20 Filed: 06/20/19 Page 1 of 1 PageID #:135

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Sacred Holdings, Inc.
                               Plaintiff,
v.                                                Case No.: 1:19−cv−01939
                                                  Honorable Rebecca R. Pallmeyer
Sacred Leaf, L.L.C.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 20, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Ruling on
Defendant's motion to dismiss held and continued to 7/31/2019 at 9:00 AM. Mailed
notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
